UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:001-34857 GOLD RESOURCE CORPORATION (Exact Name of Registrant as Specified in its Charter) Colorado 84-1473173 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2886 Carriage Manor Point, Colorado Springs, Colorado80906 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code:(303) 320-7708 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filero Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 52,998,303 shares of common stock outstanding as ofNovember 8, 2010. GOLD RESOURCE CORPORATION Index Page Part I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at September 30, 2010 (unaudited) and December31, 2009 1 Consolidated Statements of Operations for the three months ended September 30, 2010 and 2009 (unaudited) 2 Consolidated Statements of Operations for the nine months ended September 30, 2010 and 2009, and for the period from inception to September 30, 2010 (unaudited) 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009, and for the period from inception to September 30, 2010 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 Part II - OTHER INFORMATION Item 6. Exhibits 24 SIGNATURES 25 References in this report to agreements to which Gold Resource Corporation is a party and the definition of certain terms from those agreements are not necessarily complete and are qualified by reference to the agreements.Readers should refer to the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2009 and the exhibits listed therein. PART I - FINANCIAL INFORMATION ITEM 1.Financial Statements GOLD RESOURCE CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable - Inventories Prepaid and refundable taxes Other current assets Total current assets Land and mineral rights Property and equipment - net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Dividends payable - Total current liabilities Asset retirement obligation Shareholders' equity: Preferred stock - $0.001 par value, 5,000,000 shares authorized: no shares issued and outstanding - - Common stock - $0.001 par value, 100,000,000 shares authorized: 52,998,303 and 48,100,284 shares issued and outstanding, respectively Additional paid-in capital (Deficit) accumulated during the exploration stage ) ) Other comprehensive income: Currency translation adjustment ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 1 GOLD RESOURCE CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS for the three months ended September 30, 2010 and 2009 (unaudited) Sales of metals concentrate $ $
